DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restriction
Claims 11-16 and 20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected piezoelectric resonator product, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/18/2022.
Applicant's election with traverse of group I, claims 1-8, 10 and 17-19, in the reply filed on 05/18/2022 is acknowledged.  The traversal is on the ground(s) that group I has been amended to “contain same or corresponding special technical features as independent claim 11, in Group I [sic, should be “II”], Group I and Group II are now linked so as to form a single general inventive concept”.  This is not found persuasive because group I still recites at least the technical feature of a second substrate, not indicated as a feature of group II. Moreover, the shared technical features of the two inventions, e.g. providing both a monocrystalline piezoelectric material and a polycrystalline piezoelectric material layer, are not new in view of Klee et al. (US 2002/0105250 A1). Accordingly, those shared features are not special and the inventions remain distinct for these additional reasons. Further, examination of the two inventions together would require an overly burdensome search, with distinct queries and requiring review of different CPC groupings and different prior art listings.
The requirement is still deemed proper and is therefore made FINAL.
Specification
Applicant is respectfully reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract contains typographical/grammar errors (e.g. “a surface far of the monocrystalline piezoelectric material layer away from…”; emphasis added), and does not provide a complete picture of the resonator product, or manufacturing method thereof, from the claims. Contrary to the guidelines for content of the abstract as detailed above, the current abstract does not disclose the steps of the claimed process. Correction is required. See MPEP § 608.01(b).
Claim Objections
Claim 2 is objected to because of the following informalities: “forming a monocrystalline piezoelectric material layer on the first substrate comprises: providing a monocrystalline substrate; and performing an epitaxial growth of a monocrystalline aluminum nitride (AlN) on the monocrystalline substrate”. Though not necessarily indefinite, this language is confusing, as it casts doubt as to whether the “substrate” of claim 1 is being further defined and modified, or if the “monocrystalline substrate” is being recited in addition to the original substrate. It appears likely that the claim should instead recite: “forming a monocrystalline piezoelectric material layer on the first substrate comprises: providing the substrate, which comprises a monocrystalline substrate; and performing an epitaxial growth of a monocrystalline aluminum nitride (AlN) on the monocrystalline substrate” Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-8, 10 and 17-19 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “forming a polycrystalline piezoelectric material layer on a surface of the monocrystalline piezoelectric material layer far away from the first substrate, forming a first electrode on a surface of the polycrystalline piezoelectric material layer far away from the first substrate… and forming a second electrode on a surface of the monocrystalline piezoelectric material layer far away from the second substrate” (lines 3-10; emphasis added). There is no industry standard for, nor is there any further explanation in the original disclosure of what is or is not considered to fall within the realm of being “far away”. Even if the specification uses the same term of degree as in the claim, a rejection is proper if the scope of the term is not understood when read in light of the specification. While, as a general proposition, broadening modifiers are standard tools in claim drafting in order to avoid reliance on the doctrine of equivalents in infringement actions, when the scope of the claim is unclear a rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, is proper. See MPEP 2173.05(b): Relative Terminology. The phrase “far away” appears throughout the specification, however, it does not provide any further indication about what distance is sufficient to be considered “far away”. As best understood, it appears that the applicant actually intends that the layers be “distal”, or formed such that there are intervening layers, however the relative term “far away” renders confident understanding impossible.
Claims 4 and 6 both also recite the same “far away” language, and are indefinite for the same reasons as claim 1.
Claim 1 further discloses the indefinite step (or steps?) of “pressing the first electrode and a second substrate together and peeling the first substrate using a film transfer process” (lines 7-8; emphasis added). The first problem with this language is that the rest of the claim makes it clear when steps are delineated, however this language appears to combine at least two, and possibly more, steps into one. Moreover, is the “film transfer process” used for the “pressing” or the “peeling” or both? What is the film transfer process? What steps are part of the process? The claims do not provide any answers to these questions, and therefore are indefinite because one cannot possibly determine the scope or metes and bounds of the claim.
The claim limitation “a film transfer process” has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it is not apparent which (if any) actual steps are being performed in the purported “film transfer process”, and therefore one cannot know what structures should be, or are intended to be, associated with the seeming “process”.  The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Claims 2-8, 10 and 17-19 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.
Claim 10 is further rejected as indefinite. The claim depends from claim 9, which was canceled by the Applicant. Because the limitations of claim 9 were amended into claim 1, as best understood, it appears that claim 10 should now depend upon claim 1. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dasgupta et al. (WO 2017/095437 A1), in view of Block et al. (WO 2018/063294 A1).
Regarding claim 1, as best understood, Dasgupta discloses a manufacturing method for a piezoelectric resonator (Title; Abstract), comprising: forming a first piezoelectric material layer (210: Aln and/or 220: GaN) on a first substrate (200); and forming a second piezoelectric material layer (230: AlN) on a surface of the first piezoelectric material layer far away from (i.g. distal to, and not directly in contact with) the first substrate (fig. 2A; pg. 7, lines 13-33), forming a first electrode (272) on a surface (fig. 2C: top surface, as viewed) of the second piezoelectric material layer far away from the first substrate (fig. 2C; pg. 9, lines 25-30); pressing the first electrode and a second substrate (interlayer dielectric, ILD, 280) together and peeling the first substrate using a film transfer process (figs. 2D-2G; pg. 10, lines 8-18); and forming a second electrode (274) on a surface (fig. 2H: bottom surface, as viewed, by way of layer 210) of the first piezoelectric material layer far away from (distal to, and not directly in contact with) the second substrate (figs. 2G-2H; pp. 11-12, lines 27-34 and 1-11). Dasgupta, however, does not explicitly disclose that the first formed piezoelectric material layer is monocrystalline and that the second piezoelectric material layer is polycrystalline.
Block teaches that it is well known to perform a related manufacturing method for a piezoelectric resonator (Title; Abstract), comprising at least: forming a monocrystalline piezoelectric material layer (low temperature epitaxial, i.e. monocrystalline, AlN layer) on a first substrate (100, 110, 112); and forming a polycrystalline piezoelectric material layer (high temperature polycrystalline AlN layer) on a surface of the monocrystalline piezoelectric material layer far away from the first substrate (Abstract; figs. 1-7; pg. 3, lines 1-23; pg. 6, lines 8-26; pg. 9, lines 4-27).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Dasgupta to incorporate the preferred crystalline configurations of the layers of piezoelectric material of Block. The monocrystalline layer first deposited in Block is known to exhibit predictably desirable piezoelectric responses; however, it is difficult to form and is delicate. The polycrystalline cover layer of Block is known to be relatively easy to form, and is more robust than the monocrystalline layer. Accordingly, PHOSITA would have realized that forming the more resilient layer upon the less resilient one would predictably enhance the ruggedness of the formed product, thus decreasing manufacturing costs due to rework. To have simply substituted the known crystalline piezoelectric materials for the piezoelectric materials of Dasgupta would have been a routine matter based upon the generic method of Dasgupta, as currently claimed. That is, there is no indication that any surprising results would come from using the old materials of Block with the well-known method of Dasgupta.
Regarding claim 2, as best understood, Dasgupta in view of Block teaches the method of claim 1 as detailed above, and Dasgupta further discloses that the step of forming a monocrystalline piezoelectric material layer on the first substrate comprises: providing a monocrystalline substrate (Si) (pg. 4, lines 23-32); and performing an epitaxial growth of a monocrystalline aluminum nitride (210: AlN) on the monocrystalline substrate to form a monocrystalline AlN piezoelectric layer (pg. 6, lines 10-31; pg. 7, lines 23-28; pg. 8, lines 2-21).
Regarding claim 3, as best understood, Dasgupta in view of Block teaches the method of claim 2 as detailed above, and Dasgupta further discloses that a material of the polycrystalline piezoelectric material layer is the same as a material of the monocrystalline piezoelectric material layer (At least layers 210, 230 and 250 are all disclosed as being selected from a group including AlN: pg. 6, lines 10-31; pg. 7, lines 23-28; pg. 8, lines 2-21).
Regarding claim 4, as best understood, Dasgupta in view of Block teaches the method of claim 3 as detailed above, and Dasgupta further discloses that the step of forming a polycrystalline piezoelectric material layer on a surface of the monocrystalline piezoelectric material layer far away from the first substrate comprises: depositing polycrystalline AlN on a surface of the monocrystalline AlN piezoelectric layer far away from the first substrate to form a polycrystalline AlN piezoelectric layer (pg. 6, lines 10-31; pg. 7, lines 23-28; pg. 8, lines 2-21.
Regarding claim 5, as best understood, Dasgupta in view of Block teaches the method of claim 2 as detailed above, and Dasgupta further discloses a material of the polycrystalline piezoelectric material layer (AlN) is different from a material of the monocrystalline piezoelectric material layer (GaN: pg. 7, lines 13-34).
Regarding claim 6, as best understood, Dasgupta in view of Block teaches the method of claim 5 as detailed above, and Dasgupta further discloses that the step of forming a polycrystalline piezoelectric material layer on a surface of the monocrystalline piezoelectric material layer far away from the first substrate comprises: depositing lead zirconium titanate piezoelectric ceramics (PZT) or polycrystalline zinc oxide (ZnO) or lithium tantalate (LiTaO3) or lithium niobate (LiNbO3) on a surface of the monocrystalline AlN piezoelectric layer far away from the first substrate to form a PZT piezoelectric layer or a ZnO piezoelectric layer or a LiTaO3 piezoelectric layer or a LiNbO3 piezoelectric layer (depositing ZnO or PZT on AlN: pg. 3, lines 24-32).
Regarding claim 7, as best understood, Dasgupta in view of Block teaches the method of claim 2 as detailed above, and Dasgupta further discloses that the monocrystalline AlN piezoelectric layer has a thickness less than 0.6 µm (0.05 µm is “less than 0.6 µm”: pg. 3, lines 5-7; pg. 8, lines 17-18).
Regarding claim 8, as best understood, Dasgupta in view of Block teaches the method of claim 1 as detailed above, and Dasgupta further discloses that the monocrystalline piezoelectric material layer and the polycrystalline piezoelectric material layer have a total thickness greater than or equal to 1.5 µm (pg. 8, lines 17-28: the monocrystalline layer is disclosed as being from 0.05 µm to 2.0 µm and the polycrystalline layer is disclosed as being from 0.05 µm to 1 µm, thus the two maximum thicknesses 2.0 + 1.0 µm = 3.0 µm, which is greater than 1.5 µm).
Regarding claim 10, as best understood, Dasgupta in view of Block teaches the method of claim [1] as detailed above, and Dasgupta further discloses that at least one of the first electrode and the second electrode is made of one material or a combination of a plurality of materials selected from a group consisting of aluminum (Al), copper (Cu), silver (Ag), tungsten (W), platinum (Pt), titanium (Ti) and molybdenum (Mo) (tungsten or molybdenum: pg. 9, lines 30-31).
Regarding claim 17, as best understood, Dasgupta in view of Block teaches the method of claim 3 as detailed above, and Dasgupta further discloses that the monocrystalline AIN piezoelectric layer has a thickness less than 0.6 µm (0.05 µm is “less than 0.6 µm”: pg. 3, lines 5-7; pg. 8, lines 17-18).
Regarding claim 18, as best understood, Dasgupta in view of Block teaches the method of claim 4 as detailed above, and Dasgupta further discloses that the monocrystalline AlN piezoelectric layer has a thickness less than 0.6 µm (0.05 µm is “less than 0.6 µm”: pg. 3, lines 5-7; pg. 8, lines 17-18).
Regarding claim 19, as best understood, Dasgupta in view of Block teaches the method of claim 5 as detailed above, and Dasgupta further discloses that the monocrystalline AlN piezoelectric layer has a thickness less than 0.6 µm (0.05 µm is “less than 0.6 µm”: pg. 3, lines 5-7; pg. 8, lines 17-18).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kub et al. (US 6,767,749 B2) and Reikkinen et al. (US 8,950,057 B2) both disclose the semi-additive manufacturing method of the claims and are particularly relevant.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Primary Examiner, Art Unit 3729